Case 1:19-cv-12129-NMG Document1 Filed 10/15/19 Page 1 of 6

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

 

 

)
NGC, INC. d/b/a THE TOWN DOCK, )
Plaintiff, )
)

V. ) Case No.
)
BERGIE’S SEAFOOD, INC. )
Defendant. )
)

COMPLAINT

Now comes the Plaintiff} NGC, Inc., d/b/a The Town Dock (the “Plaintiff’), and
complains against the Defendant, Bergie’s Seafood, Inc. (the Defendant’), as follows:

PARTIES AND JURISDICTION

 

1. The Plaintiff is a Rhode Island corporation with a principal place of business in
the Town of Narragansett, State of Rhode Island.

2. The Defendant is a Massachusetts corporation with a principal place of business
in the City of New Bedford, County of Bristol, Commonwealth of Massachusetts.

3, This Court has subject matter jurisdiction over this matter pursuant to 28 U.S.C. §
1332 in that the parties are citizens of different states and the amount in controversy exceeds the
sum of $75,000.00, exclusive of interest and costs.

4, Venue is proper in the Eastern District pursuant to 28 U.S.C. § 1391(a) as
Defendant resides in that District and a substantial part of the events giving rise to the claims
asserted in this action occurred in that District.

FACTS COMMON TO ALL COUNTS

5. The Plaintiff is wholesale seafood distributor.

6. The Defendant is a seafood purveyor.
Case 1:19-cv-12129-NMG Document1 Filed 10/15/19 Page 2 of 6

7. On or about November 30, 2018, the Plaintiff issued a Purchase Order No. 2018-
213 (the “Purchase Order’) to Defendant for 2,400 cases (52,800 pounds) of frozen skinless
monkfish tails (the “Product’”’). See Exhibit 1.

8. The Plaintiff was purchasing the Product in order to ship it to a purchaser in
Barcelona, Spain.

9, The Purchase Order was delivered via electronic mail on November 30, 2018 and
was received and accepted by the Defendant. See Exhibit 2.

10. In or about early December, 2018, the Defendant began to package and otherwise
prepare the Product for shipping pursuant to the Purchase Order.

11. On or about January 29, 2019, the Defendant completed its preparation of the
Product and loaded it into shipping container No. TEMU9377372 to ultimately be shipped by the
Plaintiff to a purchaser in Barcelona, Spain. See Exhibit 3.

12. The Defendant ultimately supplied 2,630 cases (57,981 pounds) of the Product to
the Plaintiff. See id.

13. On or about February 3, 2019, the Product was shipped by the Plaintiff to
Barcelona, Spain. See Exhibit 4.

14. The Plaintiff paid the Defendant in full for the Product on March 1, 2019 in
amount of $130,757.23 via Check No. 152932,

15. On or about March 5, 2019, the Product arrived in Barcelona, Spain, but was
rejected by the purchaser due to worms and/or other parasites in the Product. See Exhibit 5.

16. The Plaintiff informed the Defendant of the rejection due to the defective Product
supplied by the Defendant and the Product was ultimately returned to the Defendant at the

Defendant’s request.
Case 1:19-cv-12129-NMG Document1 Filed 10/15/19 Page 3 of 6

17. The Defendant received the returned Product.

18. The Defendant promised to reimburse the Plaintiff for the amounts paid to it by
the Plaintiff for the returned and defective Product, as well as the international shipping costs
incurred by the Plaintiff related thereto.

19, On or about May 29, 2019, the Plaintiff sent the Defendant Invoice No. 228188,
which reflects the Defendant’s agreement to reimburse the Plaintiff and represents the amounts
due to be reimbursed by the Defendant to the Plaintiff. See Exhibit 5.

20. To date, the Defendant has failed to pay the Plaintiff the amounts owed to it for
the returned and defective Product.

21. The Plaintiff has made demand upon the Defendant for reimbursement of the
amounts owed to it, which the Defendant had previously promised to pay, but it has not received
payment or other meaningful response from the Defendant.

22. Asa direct and proximate result of the acts and omissions of the Defendant, the
Plaintiff has been and continues to be greatly damaged.

COUNT I
BREACH OF CONTRACT

23. The Plaintiff hereby repeats, re-alleges and incorporates by reference each of the
allegations contained in Paragraphs 1 through 22 of this Complaint as if fully set forth herein.

24, Pursuant to the terms of the Purchase Order, the Plaintiff and the Defendant
entered into an agreement whereby the Defendant agreed to supply the Product, free of defects,
to the Plaintiff for good and valuable consideration.

25. By its failure to supply the Product as agreed and free of defects, the Defendant
breached its agreement with the Plaintiff.

26, As a direct and proximate result of the Defendant’s breach of the agreement, the
Case 1:19-cv-12129-NMG Document1 Filed 10/15/19 Page 4 of 6

Plaintiff has been and continues to be greatly damaged.
WHEREFORE, the Plaintiff demands judgment against the Defendant in an amount to be
determined at trial, but sufficient to meet the jurisdictional requirements of this Honorable Court,

plus interest and costs.

COUNT I
UNJUST ENRICHMENT

27. The Plaintiff hereby repeats, re-alleges and incorporates by reference each of the
allegations contained in Paragraphs 1 through 26 of this Complaint as if fully set forth herein.

28. The Plaintiff paid the Defendant for the Product in full.

29, The Plaintiff also returned the defective Product to the Defendant.

30. By its receipt of the payment for the Product and the returned Product, the
Defendant has realized a benefit from which the Defendant has been unjustly enriched given its
failure to make reimburse the Plaintiff therefor.

WHEREFORE, the Plaintiff demands judgment against the Defendant in an amount to be
determined at trial, but sufficient to meet the jurisdictional requirements of this Honorable Court,

plus interest and costs.

COUNT HI
BREACH OF THE IMPLIED COVENANT
OF GOOD FAITH AND FAIR DEALING

 

31. The Plaintiff hereby repeats, re-alleges and incorporates by reference each of the
allegations contained in Paragraphs 1 through 30 of this Complaint as if fully set forth herein.

32. The agreement between the Plaintiff and the Defendant contained an implied
covenant of good faith and fair dealing in their business relations with each other.

33. By its above-described conduct, including, but in no way limited to, supplying the

defective Product, failing to reimburse the Plaintiff therefor and accepting the returned Product
Case 1:19-cv-12129-NMG Document1 Filed 10/15/19 Page 5 of 6

without payment therefor, the Defendant has breached the implied covenant of good faith and
fair dealing, causing damage to the Plaintiff.

WHEREFORE, the Plaintiff demands judgment against the Defendant in an amount to be
determined at trial, but sufficient to meet the jurisdictional requirements of this Honorable Court,

plus interest and costs.

COUNT IV
CONVERSION

34, The Plaintiff hereby repeats, re-alleges and incorporates by reference each of the
allegations contained in Paragraphs | through 33 of this Complaint as if fully set forth herein.

35. Upon information and belief, the Defendant has wrongfully converted to its own
use and possession the Product returned to it by the Plaintiff, as well as the funds paid to it by the
Plaintiff therefor.

36. Upon information and belief, the Defendant has wrongfully refused to reimburse
the Plaintiff for the value of such converted Product.

37. The Plaintiff has been greatly damaged as a result of the Defendant’s wrongful
conversion of the Product and its refusal to reimburse the Plaintiff for the value of such
converted Product.

WHEREFORE, the Plaintiff demands judgment against the Defendant in an amount to be
determined at trial, but sufficient to meet the jurisdictional requirements of this Honorable Court,
plus interest and costs.

DEMAND FOR JURY TRIAL

The Plaintiff, NGC, Inc., d/b/a The Town Dock, hereby demands a trial by jury.
Case 1:19-cv-12129-NMG Document 1 Filed 10/15/19 Page 6 of 6

October 15, 2019

PADOCS\TOWDO\38954\PLEADINGS\29M0445.DOCX

NGC, INC., d/b/a TOWN DOCK,

By its Attorneys,

/s/ Leah L. Miraldi

 

Bruce W. Gladstone, Esq. (BBO #193970)
Leah L. Miraldi, Esq. (BBO #687525)
Cameron & Mittleman LLP

301 Promenade Street

Providence, RI 02908

Tel. No.: (401) 331-5600

Fax No.: (401) 331-5787
bgladstone@cm-law.com
Imiraldi@cm-law.com
